Citation Nr: 0423317	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  94-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased evaluation for a low 
back disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963 and from February 1984 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In September 1993, the RO granted service connection for a 
low back disability, characterized as posterolateral L4-L5 
herniated nucleus pulposus, and assigned a 10 percent 
evaluation effective October 1, 1992.  The veteran disagreed 
with the assigned evaluation and subsequently perfected this 
appeal.  In February 1997, a hearing was held before the 
undersigned sitting at the RO.  A transcript of this hearing 
is associated with the claims folder.  In July 1997 and March 
2001, the Board remanded this issue for additional 
development.  

In March 2001, the Board granted service connection for 
migraine headaches.  In October 2002, the RO assigned a 10 
percent evaluation for migraine headaches effective October 
1, 1992.  The veteran disagreed with the assigned evaluation 
and in May 2003, the RO increased the evaluation to 30 
percent effective October 1, 2002.  The veteran also 
perfected this issue for appeal.  

In November 2003, the RO issued a statement of the case 
(SOC), which addressed the following issues: entitlement to 
an earlier effective date for a total disability evaluation 
based on individual unemployability (TDIU); entitlement to an 
evaluation in excess of 70 percent for status post 
blepharoplasty and brow lift surgery; entitlement to an 
evaluation in excess of 40 percent for grand mal seizures, 
status post myelogram; entitlement to an evaluation in excess 
of 30 percent for a cervical spine disability; and 
entitlement to an effective date prior to October 1, 2002 for 
the grant of benefits.  On review of the claims folder, these 
issues have not been perfected for appeal and consequently, 
are not before the Board at this time.  

The veteran was previously represented by R. Edward Bates.  
In November 2003, the RO informed the veteran that effective 
July 28, 2003, VA's Office of General Counsel had canceled 
the accreditation of Mr. Bates to represent claimants for VA 
benefits.  The veteran was advised that he could select an 
accredited service organization, claims agent, or private 
attorney as his representative.  The veteran has not 
appointed a new representative and the Board will resume 
review of his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

On review of the claims folder, it does not appear that the 
veteran has received the appropriate notice regarding his 
claims for increase.  By letter dated in January 2003, the 
veteran was notified of his rights in the VA claims process 
regarding a claim for TDIU.  The Board, however, could not 
identify correspondence that specifically advised the veteran 
of the evidence necessary to substantiate his claims for 
increase, of the information and evidence he is responsible 
for providing, and of the information that VA will attempt to 
obtain.  Thus, these issues must be remanded for content 
complying notice pursuant to the VCAA.  With regard to the 
veteran's claim for increase for his low back disability, in 
March 2001 the Board remanded this issue for VCAA notice and 
the veteran has a right to compliance with such remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The veteran's low back disability is currently evaluated as 
10 percent disabling pursuant to the regulations governing 
the evaluation of intervertebral disc syndrome.  The 
regulations regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002 and the 
schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The July 2003 supplemental 
statement of the case (SSOC) readjudicated the veteran's 
claim for increase taking into consideration the September 
2002 amendments to the rating schedule.  It does not appear, 
however, that the veteran has been advised of or that his 
claim has been adjudicated pursuant to the most recently 
amended rating criteria pertaining to disabilities of the 
spine.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must advise the 
veteran of the evidence necessary to 
substantiate his claims for increased 
evaluations for his service-connected low 
back disability and migraine headaches; 
of the information and evidence that he 
is responsible for providing; and of the 
evidence that VA will attempt to obtain.

2.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to an increased evaluation 
for a low back disability, currently 
evaluated at 10 percent; and entitlement 
to an increased evaluation for migraine 
headaches, currently evaluated at 30 
percent.  The RO is reminded that the 
schedule for rating intervertebral disc 
syndrome was amended effective September 
23, 2002, and the schedule for rating 
spine disabilities was amended effective 
September 26, 2003.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



